                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MARK ENGEL,                                 )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )        CIVIL ACTION NO. 1:20-00082-KD-N
                                            )
LIBERTY MUTUAL INSURANCE                    )
COMPANY, et al.,                            )
                                            )
       Defendants.                          )

                                          ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 32) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated March 17, 2020, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the motion to remand under 28 U.S.C. § 1447(c)

(Doc. 28) filed by Plaintiff Mark Engel is DENIED.

       DONE and ORDERED this 2nd day of April 2020.


                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
